While a prisoner in the state prison the defendant was taken outside thereof to work. He was convicted of the crime of escaping from the surveillance of his guards while so outside.[1] The defendant gave notice of appeal from the judgment of conviction, but no brief has been filed in his behalf nor was any appearance made for him at the time set for oral argument. No error appears in the record. The information is substantially the same as those in the cases of People v.French, ante, p. 275 [214 P. 1003], and People v. Lewis,post, 280 [214 P. 1005].
The judgment is affirmed.
Burnett, J., and Hart, J., concurred.